DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wayne Jaeschke on 08/10/2022.
The application has been amended as follows: 
A.	Amend claims 1, 5 and 11 – 13 to read as follow:
Claim 1, A device for guiding implantation of an intramedullary nail, comprising: 
a guide frame including a base frame member and an adjustable frame member coupled to the base frame member, wherein the adjustable frame member is configured to translate relative to the base frame member along a longitudinal direction; 
an insertion handle configured to carry the intramedullary nail, the insertion handle configured to mount to the adjustable frame member; 
a drill guide attachable to the base frame member, the drill guide configured to carry one or more guide sleeves for alignment with locking holes extending through the intramedullary nail; 
a first reference member extending from one of the base frame member and the adjustable frame member, the first reference member having a first contact portion configured to contact a select exterior location of a limb of a patient; and 
a second reference member extending from the other of the base frame member and the adjustable frame member, the second reference member having a second contact portion configured to contact a second select exterior location of the limb, wherein at least one of the first and second reference members is configured such that a relative position between the respective contact portion and the base or adjustable frame member from which it extends is adjustable;
wherein the base frame member and the adjustable frame member are each elongate along a longitudinal axis oriented along the longitudinal direction, and the guide frame defines a central reference plane that extends along the longitudinal axis and a central axis of the intramedullary nail when the insertion handle carries the intramedullary nail and is mounted to the adjustable frame member;
wherein the drill guide defines guide channels configured to receive the guide sleeves, wherein a first subset of the guide channels on a first side of the reference plane are symmetrical with a second subset of the guide channels on a second side of the reference plane;
wherein the base frame member has a first end and a second end spaced from the first end along the longitudinal direction, the base frame member has a base structure at the second end, and the base structure defines a receptacle configured to receive a foot of the patient;
wherein the base structure has a first side and a second side spaced from each other along a lateral direction that is perpendicular to the longitudinal direction and orthogonal to the central reference plane, and the second reference member is configured to be selectively mounted to 1) one of the first and second sides of the base structure in a first mode of operation, in which the device is engaged with the limb, the limb being a first limb, and 2) the other of the first and second sides of the base structure in a second mode of operation, in which the device is engaged with a second limb of the patient, wherein the first and second limbs have contralateral symmetry with each other; and 
wherein: the base structure has a first receiving formation at the first side and a second receiving formation at the second side; the second reference member is carried by a positioning assembly that comprises: a mounting formation configured to mount to 1) one of the first and second receiving formations in the first mode of operation, and 2) the other of the first and second receiving formations in the second mode of operation; an arm having an anterior end and a posterior end opposite the anterior end, the arm extending from the mounting formation along a third direction having at least a directional component along a transverse direction that is perpendicular to the longitudinal and lateral directions, wherein a relative position between the arm and the mounting formation is adjustable along the third direction; and a carrier attachable to the arm, the carrier spaced from the mount along the third direction, the carrier configured to carry the second reference member such that the second reference member extends along a fourth direction having at least a directional component along the lateral direction, wherein the positioning assembly is configured such that, in the first mode of operation, the second contact portion is configured to contact the second select exterior location of the first limb, and in the second mode of operation, the second contact portion is configured to contact a second select exterior location of the second limb, wherein the second select exterior locations of the first and second limbs are substantial contralateral anatomical counterparts of each other.
Claim 5, The device of claim 4, wherein
Claim 11, The device of claim [[6]]1, wherein the positioning assembly further comprises first and second adjustment mechanisms each coupled to the mounting formation, the first -4-Atty Docket No. DSP6073USNP1 adjustment mechanism is configured for adjusting the relative position between the arm and the mounting formation along the third direction, the second adjustment mechanism comprises a pivot joint configured for adjusting the relative position between the arm and the mounting formation about a pivot axis oriented along the lateral direction.
Claim 12, The device of claim 11, wherein the positioning assembly further comprises: a third adjustment mechanism carried by the arm, wherein the third adjustment mechanism is configured for adjusting a relative position between the second reference member and the carrier along the fourth direction; and a fourth adjustment mechanism carried by the arm, wherein the fourth adjustment mechanism includes the carrier and is configured for adjusting the relative position between the second reference member and the arm about an additional pivot axis oriented along to the third and fourth directions.
Claim 13, The device of claim [[6]]1, further comprising a third reference member extending from the adjustable frame member, the third reference member having a third contact portion, wherein the third reference member is rotatable about a pivot axis extending along the central reference plane such that, in the first mode of operation, the third contact portion is configured to contact a third select exterior location of the first limb, and in the second mode of operation, the third contact portion is configured to contact a third select exterior location of the second limb, wherein the third select exterior locations of the first and second limbs are substantial contralateral anatomical counterparts of each other.
B. Allow claims 1 – 5 and 11 – 14.
C. Cancel claims 6 – 10 and 15 – 21.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Jajeh (US Pub. 2014/0249536 A1) which discloses a related device [abstract, Fig.1] comprising guide frame [by 4], insertion handle [by 18], drill guide [by 1], and references [tools guided by the frame to the nail 8]. However, Jajeh does not disclose all the limitations of the device as currently amended, mainly directed to the configuration of the drill guide, base structure and the positioning assembly, and the structural correlation of the components of the device. Accordingly, the claims as amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775